The relators file petition for rehearing, assigning four reasons why a rehearing should be granted.
First, it is contended that the Court in its opinion stated that the enactment of Chapter 15918, Laws of Florida, Acts of 1933, has the effect of repealing the provision for a fee of 50 cents only, contained in Section 9, Chapter 14572, Laws of Florida, Acts of 1929; but the Court omitted to consider that the provision of Chapter 15918, which is supposed to have the effect of repealing the provision contained in Chapter 14572, was not a new enactment, but has been contained in the Laws of Florida since the enactment of Section 2 of Chapter 5113, Laws of Florida, Acts of 1903.
Regarding the above contention, we would say, that the Court in its opinion was considering the fees that the Clerk of the Court is permitted to receive for services rendered in the redemption of tax sales certificates owned by the State of Florida, held inthe name of the State Treasurer. In considering the contention of the relators regarding the fee of fifty cents provided for the Clerk in Section 9, Chapter 14572, we said:
"Section 770, Revised General Statutes, as also Section *Page 429 
9, Chapter 14572, seem to apply to the redemption of certificates held by individuals."
We then referrred to the enactment of Chapter 15918 in the year 1933, calling attention to the provisions of Section 1 thereof regarding the fees to be paid the Clerk for his services in redemption proceedings, and stated that Section 2 of Chapter 15918 provided for the repeal of all laws and parts of laws in conflict with Section 1, and said:
"Therefore if as contended by the relator, Section 9, Chapter 14572, Laws of Florida, Acts of 1929, provided for fifty cents as the sole and only charge authorized for the Clerk of the Court to compensate him for performing the duties required of him in the redemption of a tax sale certificate, the passage of Chapter 15918 containing the provision authorizing a fee for searches, operates as to repeal Section 9, Chapter 14572, insofar as it provides for fifty cents as the only fee that the Clerk shall charge for his services."
It is readily seen that the Court was demonstrating that if the relator's contention that Section 9, Chapter 14572, provides the compensation to be paid the Clerk of the Court for services rendered in the redemption of tax sales certificates held by the State, then Chapter 15918, with its provision for additional compensation for such services, being the latest enactment and carrying a repealing provision, operated to repeal the provisions of Section 9, Chapter 14572. We find no merit therefore in the first contention made in the petition for rehearing.
The second reason assigned in the petition for rehearing is:
"The Court omitted to consider the fact appearing on the face of the alternative writ and admitted by the answer, that the tax certificate, which relator sought to redeem was *Page 430 
the last, sole and only tax certificate outstanding, and that the taxes represented by such tax sale certificate were the only taxes due and unpaid on the land involved, and that therefore there was no occasion to make the search mentioned and described in Section 1, Chapter 15918."
The Court did not omit to consider the fact that the certificate sought to be redeemed was alleged in the alternative writ, and admitted in the answer, to be the only and last tax sale certificate outstanding, as will be seen from the opinion. But the Court also considered that there was a duty devolving upon the Clerk of the Court to search for "all outstanding certificates," omitted taxes, etc., and for this search he was entitled to a charge of fifty cents, even though the certificate sought to be redeemed was found to be the only outstanding certificate. The matter complained of in the second contention was therefore fully considered, and we find no merit in the proposition advanced therein.
In the third ground of the petition for rehearing it is contended that the Court omitted to consider that if Section 1 of Chapter 15918, Laws of Florida, Acts of 1933, be construed to allow to the Clerk a fee for searches in the case of redemption, such statute would also be construed as allowing the Clerk the fee for a deed in the case of redemption. This contention is untenable. The provision for the fee for a deed is only allowed "when a deed is applied for." Of course, in redemption of a tax sale certificate no deed is applied for, consequently it would be a very absurd construction to say the Clerk should be paid a fee for a deed. There is nothing in this contention that calls for the granting of the petition for rehearing.
In the fourth ground of relator's petition, it is contended that the Court in its opinion failed to consider that Section 775, Revised General Statutes of 1920, as amended by *Page 431 
Chapter 14572, Laws of Florida, Acts of 1929, expressly required the Clerk to pay over to the holder of the tax sale certificate redeemed, the entire amount received by the Clerk for redemption "less his fee of 50 cents."
In reaching its conclusion, this contention was considered, but it was unnecessary to have commented on it in the opinion, for as was stated in the opinion, this statute seems to have reference to redemption of tax sale certificates held by individuals.
Finding nothing in either ground of the petition for rehearing calling for a reconsideration of the case, the petition is denied.
WHITFIELD, C.J., and TERRELL, BROWN and DAVIS, J.J., concur.